Opinion by
Mr. Justice Peel,
When the record of a previous trial of this case was before us the judgment was reversed because of the admission of what we considered irrelevant testimony, but we then expressed the opinion that the case could not have been taken from the jury. See 180 Pa. 613. The testimony at the second trial was substantially the same as that at the first, and all of the specifications of error relate to the refusal of the court to give peremptory instructions for the defendants.
*255The plaintiff was on an elevated platform assisting fellow-workmen in raising from the ground, sixty feet below, a hood whieh was to be placed on the top of a smokestack. The block and tackle in use were fastened to the top of a piece of timber fourteen feet long and four inches square, which stood on the platform, and was held in place by guy lines. One of the guy lines consisted of two pieces of rope tied together. The knot by which they were tied became undone or slipped, and the weight of the hood drew the timber against the stack, and the plaintiff, who was standing under the block and tackle, was struck and thrown to the ground. The work preliminary to hoisting the liood was done under the supervision of one of the defendants, who gave directions as to the size of the timber to be selected from a pile in the yard, as to the ropes to be used for guys, and who tied the knot which slipped and caused the accident. There was no direct proof of want of care in tying the knot, and the conclusion that it was improperly tied was an inference from the fact t-liat it came untied. Ordinarily an accident would not have happened as this did if care had been exercised in tying the ropes. There was no difficulty in making them secure. Under the circumstances shown by the plaintiff the burden was thrown on the defendants to show that due care had been used, and in the absence of any explanation the jury might infer want of care. The defendants were not bound satisfactorily to explain the cause of the accident, but they wore bound to rebut the presumption of negligence arising from the attendant circumstances.
Tho question of contributory negligence was one for the jury. The court could not have declared that the plaintiff was negligent in standing where he did on the platform. He testified that he was where he should have been in order to place the hood on the stack when it was raised to the proper height. That one of the other ropes had a few minutes before become slack was notice to him at that time that, there was danger of some kind, and he stopped the men engaged in raising the hood and tightened the rope. Whether the slacking of that rope was due to the slipping of the knot in the main guy or to some unexplained cause was not made clear at the trial, and the plaintiff could not, in the emergency which suddenly arose, have been charged with knowledge of impending danger. Whether *256the slacking there indicated the dangerous condition which subsequently resulted in the accident, and if so whether the plaintiff in the position in which he was then placed should have taken notice of the danger, were not matters for decision by the court.
The judgment is affirmed.